   Case 1:18-cr-20685-KMW Document 230 Entered on FLSD Docket 09/01/2020 Page 1 of 1

                                        M IN UTE O RDER                                            Page10
                                  M agistrate Judge Lauren F.Louis
                AtkinsBuildingCourthouse-11thFloor                       Date:8/31/20         Time:1:30p.m.
Defendant: Carm elo A.Urdaneta Aqui      J#:26507-104     Case #: 18-Cr-20685-W iIliam s

AUSA: MichaelNadfer/paulHayden (DOJ)                   Attorney: Martin De Luca/RobinRathmell
viojation: MoneyLaundering/lnterstateandForeignTravelinAid Surr/ArrestDate:8/31/2020 YOB:1973
         ofRacketeering Enterprises.
Proceeding: lnitialAppearance/Arraignment                   CJA Appt:
Bond/PTD Held:C Yes V No               RecommendedBond:
Bond Setat:                                                  Co-signed by:

 I-I
  V surrenderand/ordonotobtainpassports/traveldocs     Language: spanish                                      q
 np ReporttoPTSasdireded/or           x'saweek/monthby Disposition;                                           (
     phone:        x'saweek/monthinperson                                           .          i              j
     Random urine testing byPretrial                                                                          J
                                                                       charges                                '
 Nr Services                                                                                                  1
     Treatm ent asdeem ed necessary                                                                           :
                                                                                                              !
 Rr Refrainfrom excessiveuseofalcobol                                  STIPl.smillionPersonalsuretyBond
 Nr participateinmentalhealthassessment&treatment                      securedby4propertiesinthes/ooy
 Rr Maintainorseekfull-timeemployment/education                        Fl*ridû;CosiglledbFbrother(Louis ié
 nr socontactwithvictims/witnesses,exceptthroughcounsel                urdanetu);thecoun inquiredo/hfs i
 Nr Nofirearms                                                         brotherJstohim beingacosignoron?
 NV Nottoencumberproperty                                              tbebond
 Nv Maynotvisittransportationestablishments                                                              :
                                                                       Reading oflndictm entw aived. Not ,
 I-
  r--lcur
      Home
        few
            Confinement/ElectronicMonit
                       pm to
                                       oringand/or
                                      am,paid by                       Guilty plea entered. luw trial
                                                                                                         f
                                                                                                         :
                                                                                                              I
      Allowances:M edicajneeds,courtappearances,attorney visitsz       dem anded. Standing Discovery
      religious,em ploym ent                                           Orderentered.                          j
 RV Travelextendedto:S/DOFFLORIDA                                       yjmefromtodayto            excluded '
 RC Other:                                                              fromSpeedyTrialClock                ?
 NEXT COURT APPEARANCE    oate:          Tim e:         Judge:                       Place:

 ReportRE Counsel:
 PTD/BondHearing:
 Prelim/ArraignorRemoval:
 Status Conference RE:
 D.A.R.13:31:30/LFL 01 8.31.2020 zoom                            Time in Court: 40 mins
                              s/LaurenF.Louis                                       M agistrateJudge
